[NOT FOR PUBLICATION]

                                             

No. 97-1080

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          WILLIAM CHEN,

                      Defendant, Appellant.

                                             

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]

                                             

                             Before

                      Selya, Circuit Judge,

                  Hill,* Senior Circuit Judge,

                   and Boudin, Circuit Judge.

                                             

     Robert L. Sheketoff                                 , with whom                                              Sheketoff & Homan                                                              was on brief,
for appellant. 
     Kevin P. McGrath                              , Assistant United States Attorney, with whom
Donald                   K.                       Stern, United States Attorney, was on brief, for
appellee.

                                             

                         August 5, 1997
                                             

               
*Of the Eleventh Circuit, sitting by designation.

          Per                         Curiam. Having read the parties' briefs, listened

carefully to the arguments of distinguished counsel, perused the

trial transcript, and scrutinized the district court's charge to

the jury, we are persuaded that the instructions adequately covered

the gist of the defendant's requests. To be sure, the precise

tenor of jury instructions will vary from judge to judge, and the

instructions in this instance were not quite what the defendant

wanted in certain respects. Still, these discrepancies constituted

variations in shading only, and did not affect the substance of the

legal principles conveyed by the judge to the jurors. Indeed, the

charge as given was in some ways more favorable than that which the

defendant requested. 

          We need go no further: it is axiomatic in this circuit,

as elsewhere, that the trial judge may put legal principles into

his or her own words, without any obligation to parrot language

that the defendant prefers, as long as the instructions as given

cover the substance of the applicable law in an even-handed manner.

See, e.g., United                             States v. DeStefano, 59 F.3d 1, 2-3 (1st Cir.

1995);                 United States                              v.                                  McGill, 953 F.2d 10, 12-13 (1st Cir. 1992);

United States v. Cintolo, 818 F.2d 980, 1004 (1st Cir. 1987).

          Affirmed.  See 1st Cir. R. 27.1.

                                3